Citation Nr: 1206844	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, including as secondary to already service-connected bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from February 1977 to February 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO reopened a claim for service connection for a bilateral (i.e., right and left) knee disorder that had been previously considered and denied as not well grounded, both by the RO in August 1998 and subsequently, on appeal, by the Board in March 2000.  [Note:  if a denial or dismissal of an issue became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well grounded, VA must, upon request of the claimant or upon the motion of VA, readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.  The request to readjudicate, however, must have been timely received within two years of the enactment of the VCAA (November 9, 2000).  Pub. L. No. 106-475, § 7(b)(3), (4).  Accordingly, where the claims file reflects that the RO reconsidered on a de novo basis a claim under this provision of the VCAA, the action taken at that time was jurisdictionally appropriate and it would have been erroneous at the time to instead have treated the claim as one to reopen.  For finality purposes, the decision issued on readjudication replaced the previous determination that denied the claim as not well-grounded.] 

Here, in any event, after reopening the claim, the RO proceeded in September 2004 to deny the claim for a left knee disorder on its underlying merits.  Another decision since issued, however, in December 2009, granted the claim for a right knee disorder and assigned a 10 percent rating for it retroactively effective from May 27, 2004.  The Veteran did not, in response, separately appeal either that initial rating or effective date, so only the claim concerning his left knee disorder remains.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



The Board issued a decision in October 2010 reopening this remaining claim for a left knee disorder on the basis of new and material evidence, but the Board, like the RO, then proceeded to deny this claim on its underlying merits.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 order, granting a joint motion, the Court vacated the Board's decision - to the extent it had denied this claim on its underlying merits - and remanded this claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

And to comply with this Court order, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, since The American Legion has resumed its representation of the Veteran before VA, not the attorney that represented him in his appeal to the Court.


REMAND

An October 2009 VA compensation examiner determined the Veteran has degenerative joint disease (DJD), i.e., arthritis in his left knee with an anterior cruciate ligament (ACL) tear based on the results of the X-rays taken during that examination.  But regarding etiology, this VA examiner then explained that "[o]steoarthritis and ACL tears are not a progression or normal finding in a knee with patellofemoral [pain] syndrome, not an expected residual.  [There is] [n]o evidence on this exam to substantiate onset of the current problem during active duty."  So this VA examiner determined the Veteran's left knee disability is not directly related to his military service, including to the patellofemoral pain syndrome he experienced in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


Moreover, there is no indication from the medical records in the file that the Veteran developed arthritis in this knee - certainly not to the required minimum compensable degree of at least 10-percent disabling (see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261) within one year of his separation from service, so by February 1999.  Code 5003 indicates arthritis must be confirmed by X-ray, which it was not until much later.  This in turn precludes granting service connection on a presumptive basis also.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In vacating the Board's October 2010 decision denying this claim, however, the Court-granted joint motion indicated the Board had failed to also obtain a medical nexus opinion concerning whether the Veteran's service-connected bilateral pes planus (flat feet) disability had caused or aggravated his left knee disorder, which is a means of alternatively establishing entitlement to service connection on a secondary basis.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).  The October 2009 VA compensation examiner did not comment on this alternative possibility because this alternative theory of entitlement had not yet been raised; instead, this did not occur until receipt of the representative's September 2010 informal hearing presentation.

Some of the Veteran's VA treatment records in the file assessed his "bilateral knee pain as due to osteoarthritis and foot pain."  However, there are no actual findings or opinions of record that go so far as to specifically link his current left knee DJD/ACL tear to his service-connected bilateral pes planus.  See October 2008 and March 2009 Birmingham VA Medical Center (VAMC) treatment notes.  And citing this lack of supporting medical nexus, the Board denied the claim even on this alternative basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining entitlement to service connection, all potential theories of entitlement - direct, presumptive, and secondary - must be considered).


But in vacating the Board's decision, the Court cited the different standard for granting service connection versus requiring the scheduling of an examination for a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In particular, the Court-granted joint motion makes note of the fact that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or (as claimed here) a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected bilateral pes planus, i.e., flat feet, has caused or aggravated his left knee disability (namely, the DJD and ACL tear).  The prior October 2009 VA compensation examiner was asked to comment on whether this left knee disability was directly related to the Veteran's military service, which that examiner determined it is not.  Because, however, the Veteran and his representative since have raised the alternative possibility of secondary service connection, a medical nexus opinion is needed concerning this, as well.

This term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

To this end, it is imperative the designated examiner discuss the underlying medical rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner determines that an opinion cannot be provided concerning this determinative issue of causation or aggravation "without resorting to mere speculation", then he/she must discuss why a definitive opinion on this determinative issue cannot be provided.  In other words, merely saying that he/she cannot comment will not suffice.

2.  Then readjudicate this claim for service connection for a left knee disorder, including as secondary to the service-connected bilateral pes planus disability on a de novo basis, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, then provide him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


